Citation Nr: 1314058	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for anterior cruciate ligament (ACL) deficiency with medial meniscal tear.

2.  Entitlement to an increased evaluation in excess of 10 percent for early degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement (NOD) in February 2009.  The Veteran was provided with a statement of the case (SOC) on April 2010 and a supplemental statement of the case (SSOC) on October 2012.  The Veteran perfected his timely appeal with May 2010 VA Form 9.

The Veteran was afforded a Video Conference Board Hearing before the undersigned in February 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that, although the Veteran initially appealed only the evaluation relating to his instability in his February 2009 NOD, which was used as the criteria to evaluate his ACL deficiency with medial meniscal tear, both rated disabilities relating to the right knee, to include early degenerative joint disease of the right knee, have been properly brought forth for appeal.  This is because the October 2012 SSOC addressed issues of pain related to the evaluative criteria of the early degenerative joint disease of the right knee instead of addressing the instability criteria related to the ACL deficiency with medial meniscal tear.  The Veteran also presented evidence relating to both evaluations at his February 2013 Board hearing.  Thus the caption page has been accordingly adjusted to reflect the additional issue.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records from the VA Medical Center dated October 1998 and a transcript of the February 2013 Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain a new VA examination.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

The Veteran contends that his service-connected right knee disability is more severe than the currently assigned 10 percent evaluations and, as such, a higher rating is warranted.  In his February 2009 NOD and May 2010 VA Form 9, the Veteran alleged that the VA examination he was administered in February 2009 was inadequate and did not appropriately take into account his instability or actual range of extension in his right knee.  At his February 2013 Board hearing, the Veteran referenced his most recent May 2012 VA examination and stated that he believed it was also inadequate.  The Veteran claimed that it did not take his actual range of motion into consideration.  The Veteran also stated that his range of motion for his extension in his right knee would be a negative number, as his leg actually bends back.  Further, the Veteran claims that his instability is worsening, as he has to wear a brace on his knee and his doctor has been discussing the possibility of surgery.

Private treatment records show that the Veteran was seen several times for complaints of right knee pain.  In September 2008, the Veteran was seen for complaints of right knee pain that was described as sharp, dull, and aching.  The Veteran claimed that it had been getting worse.  He was provided with an MRI that showed osteoarthrtic changes.  Instability was also shown and the Veteran had a positive McMurray's test and a positive Lachman's test.  In October 2008 the Veteran was diagnosed with right knee degenerative joint disease, right knee chronic ACL, right knee chronic meniscal tear, and right knee chondromalacia secondary to chronic ACL.  Chronic instability was also noted.  The Veteran was also seen in July 2010 for complaints of right knee pain and joint dysfunction.  Active range of motion testing revealed a right knee flexion of 124 degrees and extension of -5 degrees.  Left knee flexion was 138 degrees and extension was 0 degrees.  Passive range of motion testing revealed a right knee flexion of 128 degrees and extension of -3 degrees.  Left knee flexion was 140 degrees and extension was 0 degrees.  The Veteran had a positive Lachman's test, McMurray's test, and Anterior Drawer test.  He was diagnosed with a chronic ACL tear and moderate degenerative joint disease of the right knee.  The Veteran was seen in January 2012 for right knee pain and mechanical symptoms.  The examiner noted pain on the McMurray's test and a positive Lachman's test.  The Veteran was diagnosed with chronic right knee ACL tear, right knee meniscal tear, and right knee degenerative joint disease.  The Veteran was last seen in April 2012 with complaints of occasional instability and resolved pain.  The Veteran had a positive Lachman's test, positive Anterior Drawer test, and negative McMurray's test.  He was diagnosed with chronic ACL tear.

The Veteran was administered a VA examination in February 2009.  At this examination the examiner noted that the Veteran complained of intermittent sharp and constant aches in his right knee with flare-ups three times per week, which last half a day.  Kneeling, walking, and standing on ladders when wearing firefighter's equipment increases the pain.  He was on no medication and required no assistive aids.  Range of motion testing revealed a right knee flexion of 148 degrees and extension of 0 degrees.  There was no additional limitation or pain noted after repetition.  There appeared to be some anterior-posterior instability, but no medial or lateral instability.  The Veteran had a negative McMurray's test, but a positive pivot-shift test.  Imaging revealed narrowing of the joint spaces.  The examiner diagnosed ACL deficiency with medial meniscal tear with signs of early degenerative joint disease of the right knee.  The examiner opined that the Veteran was experiencing a moderate disability from his right knee.

The Veteran was administered an additional VA examination in May 2012.  At this examination, the examiner noted that the Veteran had a right knee condition with limited flexion.  Weekly flare-ups were noted.  Range of motion testing was conducted and revealed a right knee flexion of 140 degrees.  The examiner did not indicate the range of motion for extension.  The examiner found no evidence of painful motion with flexion, but did find evidence of painful motion at 10 degrees for extension.  Although the examiner stated that the Veteran was able to perform repetitive testing, no values were provided for flexion or extension.  Lachman's test revealed anterior instability at 5 to 10 millimeters.  Further, although the examiner indicated reviewing the Veteran's claims file, he indicated that the Veteran had never had a meniscal condition despite such findings upon VA examination and private treatment records.  The examiner opined that the Veteran was experiencing a mild disability from his right knee condition with limited flexion.

The Board finds that the May 2012 VA examination is inadequate to assess the severity of the Veteran's right knee condition.  The examiner did not provide an initial value for the Veteran's extension, while only noting the degree to which pain was found at 10 degrees.  The examination also did not take into account the Veteran's meniscal tear, for which he has been diagnosed, treated, and service connected.  On remand, a thorough VA examination is requested to review the relevant medical records and provide the required evaluative criteria.  

Additionally, as this case must be remanded for the foregoing reason, any recent treatment records the Veteran wants considered should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for his right knee condition if he desires consideration of additional medical evidence, including from Dr. A.B.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the right knee condition.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such review occurred.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner is requested to take into consideration all of the Veteran's diagnoses related to his right knee, to include chronic right knee ACL deficiency, right knee meniscal tear, and right knee degenerative joint disease.  Further, range of motion testing must be provided and documented, showing initial range of motion for both flexion and extension of the right knee, to include annotation of the point at which pain is present, if any.  Further repetitive testing should be performed with annotation of any additional loss of motion or points at which pain begins.  The examiner should express an opinion concerning whether there would be additional functional impairment during flare-ups (if the Veteran describes flare-ups), and  assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  (If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.)  The examiner is requested to provide an assessment of the Veteran's instability, if found upon examination, in terms of its degree of severity being slight, moderate, or severe.  Lastly, the examiner should determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joint.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


